Exhibit 10.2

 

Deerfield/RAB Ventures, LLC
780 Third Avenue
New York, NY 10017

 

October 15, 2019

 

DFB Healthcare Acquisitions Corp.
780 Third Avenue
New York, NY 10017
Attention: Chris Wolfe

 

AdaptHealth Holdings, LLC
122 Mill Road
Phoenixville, PA 19460
Attention: Chris Joyce

 

Re:     Amended and Restated Agreement Re: Assignment of Founder Shares and
Warrants

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with that certain Agreement and Plan of Merger, dated as of July 8, 2019, by and
among DFB Healthcare Acquisitions Corp., a Delaware corporation (“DFB
Healthcare”), Access Point Medical, Inc., a Delaware corporation, Clifton Bay
Offshore Investments L.P., a British Virgin Islands limited partnership, BM AH
Holdings, LLC, a Delaware limited liability company, BlueMountain Foinaven
Master Fund L.P., a Cayman Islands exempted limited partnership, BMSB L.P., a
Delaware limited partnership, BlueMountain Fursan Fund L.P., a Cayman Islands
exempted limited partnership, DFB Merger Sub LLC, a Delaware limited liability
company, AdaptHealth Holdings, LLC, a Delaware limited liability company (the
“AdaptHealth”), and AH Representative LLC, a Delaware limited liability company,
as the Company Unitholders’ Representative, as amended by that certain Amendment
No. 1 dated October 15, 2019 (as so amended, the “Merger Agreement”). This
Letter Agreement amends, restates and supersedes in its entirety that certain
letter agreement, dated July 8, 2019, entered into by among the parties hereto
with respect to the assignment of Founder Shares and Warrants (the “Original
Letter Agreement”).

 

In order to induce DFB Healthcare and AdaptHealth to enter into the Merger
Agreement and proceed with the consummation of the transactions (the
“Transactions”) contemplated by the Merger Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Deerfield/RAB Ventures, LLC (the “Sponsor”) hereby agrees with DFB
Healthcare and AdaptHealth as follows:

 

1.     The Sponsor agrees that it shall, immediately prior to the consummation
of the Transactions, transfer and assign to AdaptHealth (or such other
equityholder or employee of AdaptHealth as AdaptHealth shall designate prior to
the consummation of the Transactions pursuant to Section 4 of this Letter
Agreement), for no consideration, such number of shares of common stock of DFB
Healthcare (“Transferred Shares”) and such number of warrants (“Transferred
Warrants”) to purchase such number of shares of common stock of DFB Healthcare
(with each Warrant exercisable for one-third of a share of common stock of DFB
Healthcare) determined based on the total number of Purchased Securities, as
such term is defined in that certain Amended and Restated Subscription
Agreement, dated as of the date hereof, by and

 

B-1

--------------------------------------------------------------------------------



 

among DFB Healthcare, Deerfield Private Design Fund IV, L.P., a Delaware limited
partnership, and RAB Ventures (DFB) LLC, a Delaware limited liability company,
as follows:

 

(a)  If the total number of Purchased Securities is equal to or less than
10,000,000, then the number of Transferred Shares shall be 2,500,000 and the
number of Transferred Warrants shall be 1,733,333;

 

(b)  If the total number of Purchased Securities is equal to 12,500,000, then
the number of Transferred Shares shall be 2,437,500 and the number of
Transferred Warrants shall be 1,690,000; and

 

(c)  If the total number of Purchased Securities is greater than 10,000,000 but
less than 12,500,000, then (1) the number of Transferred Shares shall be
2,437,500 plus the product of (A) the Applicable Percentage (as defined below)
and (B) 62,500, and (2) the number of Transferred Warrants shall be 1,690,000
plus the product of (A) the Applicable Percentage (as defined below) and
(B) 43,333 (in each case, rounded to the nearest whole number of Transferred
Shares or Transferred Warrants, as applicable). As used in this subsection (c),
“Applicable Percentage” means (x) the number of Purchased Securities in excess
of 10,000,000 divided by (y) 2,500,000.

 

The Sponsor hereby authorizes DFB Healthcare to take such actions as shall be
necessary to evidence such transfer as of immediately prior to the consummation
of the Transactions, including by causing to be updated the stock and warrant
transfer records of DFB Healthcare to reflect such transfers. AdaptHealth
acknowledges and agrees that (a) the Transferred Shares and Transferred Warrants
constitute Founder Shares and Private Placement Warrants, as such terms are
defined in that certain letter agreement, dated February 15, 2018 (the “Letter
Agreement”), to which the Sponsor and DFB are parties, and (b) AdaptHealth
(and/or any other recipient of Transferred Shares and/or Transferred Warrants
pursuant hereto) will be subject to all of the restrictions on transfer
applicable to the Founder Shares and the Private Placement Warrants that the
Sponsor is subject to pursuant to the terms of the Letter Agreement, and hereby
agrees to be bound by such restrictions as if it were a party thereto.

 

2.     This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby (including, without
limitation, the Original Letter Agreement”). This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

3.     This Letter Agreement shall terminate automatically upon the termination
of the Merger Agreement.

 

4.     No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties; provided, that, notwithstanding the foregoing, (a) a portion
of the Transferred Shares may be transferred and assigned by one or more of the
officers and directors of DFB Healthcare in lieu of the Sponsor and
(b) AdaptHealth shall be entitled to assign the right to receive any Transferred
Shares or Transferred Warrants to any equityholder or employee of AdaptHealth by
delivering to DFB Healthcare a schedule thereof in the form of Exhibit A hereto
at least two (2) Business Days prior to the consummation of the Transactions;
provided that any such assignee shall be required, as a condition to receipt of
any Transferred Shares or Transferred Warrants, to enter into a written
agreement agreeing to be bound by the restrictions contained in the Letter
Agreement with respect to such Transferred Shares and/or Transferred Warrants,
as applicable. Any purported assignment in violation of this paragraph shall be

 

B-2

--------------------------------------------------------------------------------



 

void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and its respective successors and permitted assigns to whom the Sponsor
transfers shares of DFB Healthcare in compliance with this Letter Agreement. Any
transfer made in contravention of this Letter Agreement shall be null and void.

 

5.     This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in any Delaware Chancery
Court, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

6.     This Letter Agreement may be executed and delivered (including by
facsimile transmission or by electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Signature Pages Follow]

 

B-3

--------------------------------------------------------------------------------



 

 

DEERFIELD/RAB VENTURES, LLC

 

 

 

 

 

By:

/s/ RICHARD A. BARASCH

 

 

Name:

Richard A. Barasch

 

 

Title:

Manager

 

Acknowledged and Agreed:

 

DFB HEALTHCARE ACQUISITION CORP.

 

 

 

 

 

By:

/s/ CHRIS WOLFE

 

 

Name:

Chris Wolfe

 

 

Title

Chief Financial Officer

 

 

 

ADAPTHEALTH HOLDINGS, LLC

 

 

 

 

 

By:

/s/ LUKE MCGEE

 

 

Name:

Luke McGee

 

 

Title

Chief Executive Officer

 

 

B-4

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Transferee

 

Number of Shares of Common
Stock to be Transferred

 

Number of Warrants to be Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------